DETAILED ACTION
Status of the Claims
1.	Claims 1-21 are pending. 
	Claims 1, 2, 10 and 19 are being examined in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of 1, 2, 10 and 19 in the reply filed on 4/30/2021 is acknowledged.  The traversal is on the ground(s) that claims subjected to species election overlap in scope since they each use the open transition “comprising” and do not exclude the features of the other claims.  This is not found persuasive because each of species claimed refer to different embodiments of the invention and specification to do not support that different embodiments have overlap in scope.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 2015/0377824) in view of Gyan et al. (ChemElectroChem 2015, 2, 700-706, submitted in IDS dated 2/25/2021).
 	Claims 1 and 19, Ruhl et al. teach method of fabricating an electrode, the method comprising:
	depositing a graphene material onto a surface of an electrode substrate to produce a graphene material surface (depositing graphene layer 8 onto electrode substrate 4a; [0076]), and 
	modifying the graphene material surface to alter electrochemical characteristics of electrode (chemical modifying the graphene material with fluorination i.e. halogenation; [0097] to make the graphene material surface impermeable to interference gas [0027] thereby making the electrode selective and sensitivity toward CO2 gas [0032]).
	Ruhl et al. do not teach graphene material is pseudo-graphite material. 
However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Ruhl et al. graphene electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

 Claim 2, modified Ruhl et al. teach the chemical modifying the pseudo-graphite material with fluorination (see Ruhl et al. [0097])  makes the graphene material surface impermeable to interference gas (see Ruhl et al. [0027] thereby making the electrode with increased selective and sensitivity toward CO2 gas (see Ruhl et al. [0032]).

Claim 10, Ruhl et al. teach the chemical modification of the graphene material/pseudo-graphite material could be performed prior to depositing onto the electrode substrate [0097]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796